Citation Nr: 0005012	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  99-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a right wrist 
disorder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
September 1958.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1998 rating action, in 
which the RO denied the veteran an increased rating for a 
right wrist disorder.  The disorder was evaluated as 10 
percent disabling, with an effective date from August 1992.  
The veteran filed an NOD in November 1998, and the RO issued 
an SOC in December 1998.  The veteran filed a substantive 
appeal in January 1999.  A supplemental statement of the case 
(SSOC) was issued in February 1999.  In September 1999, the 
veteran testified before the undersigned member of the Board 
during a Video Conference Hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in January 1999, the veteran's right 
wrist exhibited dorsiflexion and plantar flexion to 10 
degrees with full pronation and supination; the right hand 
was ulnar deviated with respect to the wrist and forearm; 
and an X-ray study revealed surgical removal of the 
proximal row of the carpal bones, plus degenerative 
changes at the distal radius articular surface, with the 
right navicular bone collapsed and fragmented.  

3. During his September 1999 Video Conference Hearing, the 
veteran testified that his right wrist became painful when 
he attempted to use it, and he further reported that he 
could no longer work as a pipefitter because of his 
inability to handle tools.

4. The evidence of record raises a reasonable doubt as to 
whether the veteran's right wrist disorder, with 
degenerative changes, results in additional functional 
loss and pain, not compensated for under the specific 
provisions of the Rating Schedule pertaining to that 
joint.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for an evaluation of 20 percent for a right wrist 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5213, 5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that he was 
service connected for a right wrist fracture in a November 
1992 rating decision.  The disability was determined to be 
noncompensable, with an effective date from August 1992.  

In February 1993, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had a history 
of right navicular fracture in 1955, which resulted in a cast 
being placed on his wrist for three weeks.  Following removal 
of the cast, the veteran had suffered from increased pain in 
his right hand intermittently until he was discharged from 
service.  Since that time, the veteran had reported suffering 
from increasing pain and swelling over the right navicular 
area.  An X-ray during this period had revealed a nonhealed 
fracture with sclerosing of the proximal fragment.  The 
veteran reported current complaints of pain and weakness on 
use of his right hand and wrist, with an inability to hold 
objects.  On clinical evaluation, the veteran's right hand 
grip strength was measured as 120 mmHg, while his left hand 
grip strength was measured as 280 mmHg.  The right wrist 
extended zero degrees, flexed 5 degrees, abducted 20 degrees, 
and adducted zero degrees.  There was positive swelling noted 
over the navicular area, and the area was slightly tender to 
palpation.  The examiner's diagnosis was nonunion fracture of 
the right navicular with sclerosis of the proximal fragment.  

Thereafter, in an August 1993 rating decision, the veteran's 
right wrist disability was increased to 10 percent.  

In May 1998, the veteran requested that his right wrist 
disability be reevaluated.  He noted that he had undergone 
right wrist surgery, and that this had resulted in a loss of 
strength and flexibility in the wrist joint.  

In June 1998, the RO received medical records, dated from 
December 1997 to May 1998, from the VA Medical Center (VAMC) 
in Dayton.  In particular, an operation report from February 
1998 noted that the veteran suffered from arthritis of the 
wrist, which caused him pain and decreased function.  He was 
noted to have undergone a proximal row carpectomy, along with 
a carpal tunnel release.  A radiographic study of the right 
wrist, dated in April 1998, revealed an old healed fracture 
with deformity involving the distal epiphysis of the radius, 
no right carponavicular bone, soft tissue dystrophic 
calcifications projecting where the carponavicular bone would 
normally lie, and osteoarthritic changes involving the 
greater and lesser multangular bones.  An occupational 
therapy treatment report, also dated in April 1998, noted 
that the veteran had 20 pounds of grip strength in his right 
wrist (normal -- 89.7), and 90 pounds of grip strength in his 
left wrist (normal -- 76.8).  Range of motion of the right 
wrist was 0-27 degrees of flexion and 0-25 degrees of 
extension.  

Also in June 1998, the veteran underwent VA medical 
examination.  He complained of pain in his right wrist and 
considerable loss of strength in his right hand, with both 
worsening since his surgery in February 1998.  On clinical 
evaluation, there was swelling over the mediocarpal joints in 
the right hand, obscuring the joints.  Abduction and 
adduction were noted as being 5-10 degrees, with 10 degrees 
of flexion and no extension.  The examiner's diagnosis was 
residuals of a fracture and surgical intervention of the 
right wrist, which had considerably worsened the veteran's 
condition.  

In a July 1998 rating decision, the RO granted the veteran a 
temporary increased evaluation of 100 percent for his right 
wrist disorder under 38 C.F.R. § 4.30, as a result of the his 
right wrist surgery.  The award was effective from February 
1998 to April 1998, based upon surgical or other treatment 
requiring convalescence.  The veteran's disability rating was 
thereafter returned to the schedular 10 percent.  

In October 1998, the veteran submitted an NOD, in which he 
noted that he had no mobility in his right wrist.  He also 
asserted that, during his previous VA examination, the 
examiner had been hurried and not thorough.  Furthermore, the 
veteran indicated that, during the examination, the examiner 
had bent the veteran's wrist and paid no attention to the 
fact that the veteran could not bend the wrist on his own.  

In January 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to the Board of the Veterans' Appeals), dated that 
same month.  He reported that, since his right wrist surgery, 
his right hand and wrist had continued to be painful, and 
there had been no improvement in the flexibility of his 
wrist.  The veteran noted that he could no longer work as a 
pipefitter because his grip had become so bad, and, as a 
result, he could no longer hold onto tools.  In addition to 
his VA Form 9, the veteran also submitted statements from 
[redacted] and [redacted], dated in December 1998 and 
January 1999, respectively.  Mr. [redacted] reported that the 
veteran had been a member of the Plumbers & Pipefitters Local 
577 for twelve years, and that the veteran had spoken to him 
on several occasions about concerns with respect to his right 
wrist disability.  Mr. [redacted] reported that he had known the 
veteran for the past 30 years and that the veteran had 
complained of problems with his right wrist since Mr. [redacted] 
had known him.  

That same month, January 1999, the veteran was medically 
examined for VA purposes.  He reported continued pain, 
stiffness, and weakness in his right wrist and hand.  On 
clinical evaluation, there was a well-healed dorsal midline 
incision and a well-healed volar carpal tunnel release 
incision.  The right wrist range of motion was reported as 
dorsiflexion and plantar flexion to 10 degrees, with full 
pronation and supination.  Inspection of the right wrist 
revealed that the hand was ulnar deviated with respect to the 
wrist and forearm.  An associated radiographic study of the 
right wrist revealed surgical removal of the proximal row of 
the carpal bones, with significant deformity and degenerative 
changes at the distal radius articular surface.  In addition, 
the right navicular bone was collapsed and fragmented.  The 
examiner's diagnosis was status-post right wrist proximal row 
carpectomy for nonunion of a prior carpal navicular fracture 
with moderate degenerative joint disease.  

Thereafter, in September 1999, the veteran, assisted by his 
representative, testified before the undersigned Member of 
the Board, during a Video Conference Hearing.  He reported 
that, several months after his February 1998 wrist surgery, 
he had lost strength in his wrist.  He acknowledged that, 
later, some of that strength did return.  The veteran 
testified that his right wrist hurt only when he attempted to 
use it, and that he noticed severe pain if the wrist was used 
it in certain ways.  In addition, he stated that he could no 
longer work as a pipefitter because of his inability to 
handle tools.  The veteran also reported that he had started 
to use his left hand more than his right because of problems 
with pain.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right 
wrist disorder is more severe than previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's right wrist disability (his major upper 
extremity) has assigned to it a 10 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5215, for limitation of 
motion of the wrist.  Under DC 5215, that is the highest 
rating available.  A 10 percent rating is warranted where 
there is dorsiflexion of less than 15 degrees, or palmar 
flexion limited in line with the forearm.  Full range of 
motion of the wrist is measured from 0 degrees to 70 degrees 
for dorsiflexion (extension), 0 degrees to 80 degrees for 
palmar flexion, 0 degrees to 45 degrees for ulnar deviation, 
and 0 degrees to 20 degrees for radial deviation.  See 38 
C.F.R. § 4.71, Plate I.

Additional diagnostic codes are also available to assess 
disabilities of the wrist.  Under DC 5213, "Supination and 
pronation, impairment of," a 20 percent rating is warranted 
where there is limitation of pronation beyond the last 
quarter of the arc, and the hand does not approach full 
pronation; or where the hand is fixed beyond the middle of 
the arc or moderate pronation.  A 30 percent rating is 
warranted where there is limitation of pronation with motion 
lost beyond the middle of the arc; or where the hand is fixed 
in full pronation.  Furthermore, where the hand is fixed in 
supination or hyperpronation, a 40 percent rating is 
warranted.  Under DC 5214, ankylosis of the wrist (major 
extremity) warrants a 30 percent evaluation when there is 
favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  
A 40 percent evaluation will be assigned where there is 
ankylosis in any position other than favorable.  A 50 percent 
disability will be assigned when ankylosis is in an 
unfavorable position, in any degree of palmar flexion, or 
with ulnar or radial deviation.  

In reviewing the evidence we note that, during the most 
recent VA examination, the veteran reported that he continued 
to suffer from pain, stiffness, and weakness in his right 
wrist and hand.  On clinical evaluation, the right wrist 
exhibited dorsiflexion and plantar flexion to 10 degrees, 
with full pronation and supination.  Inspection of the right 
wrist revealed that the right hand was ulnar deviated with 
respect to the wrist and forearm.  An associated radiographic 
study of the right wrist revealed surgical removal of the 
proximal row of the carpal bones.  Furthermore, there were 
significant deformity and degenerative changes at the distal 
radius articular surface.  The right navicular bone was 
collapsed and fragmented.  The examiner's diagnosis was 
status-post right wrist proximal row carpectomy for nonunion 
of the prior carpal navicular fracture, with moderate 
degenerative joint disease.  

Thus, the Board concludes based upon the evidentiary record 
before us, and following the most recent VA examination, 
that, under a strict interpretation of DC 5213 or DC 5214, a 
rating greater than 10 percent is not appropriate, given that 
the evidence does not reflect that the veteran's right wrist 
exhibits ankylosis, or impairment in pronation or supination.  
However, our analysis as to the veteran's right wrist 
disorder does not end there.

As noted above, the veteran contends that his right wrist 
disorder affects his ability to function in his daily life.  
We are aware that the veteran's right wrist evidences 
significant degenerative changes, swells, and reportedly 
becomes stiff, painful, and weak when the veteran attempts to 
use his right hand.  In this regard, the Board has considered 
the applicability of the precedential judicial decision in 
DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), wherein the 
Court held that a particular diagnostic code which rates on 
the basis of range of motion must be applied in conjunction 
with 38 C.F.R. §§ 4.40, 4.45, and the effects of pain and 
other symptoms on use, and the effects of periodic flare-ups, 
must be taken into account in rating the disability.  We note 
that while no specific report of a "flare-up" has been 
documented, many of the veteran's complaints regarding his 
right wrist, including his testimony under oath before the 
undersigned, reflect reports of what we believe can best be 
characterized as flare-ups, to include increased pain and 
functional loss when the right wrist is used, affecting, in 
particular, the veteran's grip strength.  

Therefore, when we consider the veteran's consistent, 
credible complaints, combined with the objective evidence, 
both clinically and on X-rays, of abnormality in the right 
wrist, including degenerative changes, there is sufficient 
evidence for us to invoke the doctrine of reasonable doubt.  
When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.

Granting the veteran the benefit of the doubt, the Board 
finds that, given an increase in functional loss and pain in 
the right wrist when flare-ups do occur, and taking into 
consideration sections 4.40 and 4.45 of the regulations, the 
veteran's right wrist disability is more appropriately rated 
as 20 percent disabling.  For rating purposes, we consider 
this award as analogous to a grant of 20 percent under DC 
5213.  We note that, in increasing the evaluation of the 
veteran's right wrist disorder to 20 percent, we specifically 
find that no higher disability rating is allowable, given 
that, for a 30 percent rating under either DC 5213 or DC 
5214, the veteran would need to show significant impairment 
with respect to pronation or ankylosis of the right wrist.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted.  


ORDER

A 20 percent evaluation for a right wrist disorder, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

